DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 – 6  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 9,522,229. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 4 – 6 of the application are to be found in claims 1 – 8 of the patent.  Specifically, both claim 4 of the application and claim 1 of the patent recites an infusion device comprising an inserter, an infusion device housing , a catheter, a driver for inserting the catheter, an infusion device base having at least one adhesive layer, an introducer needle, a hub, a push button configured to travel substantially perpendicular to the skin surface to put the hub into a release position.  Further, the key and aligning the key with a key hole using the push button in claim 4 of the application is the same as a retention sear and a cam slot for slidably receiving the retention sear using the push button in claim 1 of the patent.  The difference between claims 4 – 6 of the application and claims 1 – 8 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 8 of the patent is in effect a “species” of the “generic” invention of claims 4 – 6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 4 – 6 is anticipated by claims 1 – 8 of the patent, it is not patentably distinct from claims 1 – 8.  

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 9,522,229 in view of Yodfat (U.S. 2010/0217105).
Regarding claim 1 of the application, claim 1 of the patent recites an infusion device, comprising: an inserter for inserting a catheter into a skin surface, said inserter comprising an infusion device housing, said infusion device housing comprising a catheter and driver for inserting said catheter into a skin surface; an infusion device base for rotatably securing thereon said infusion device housing, said infusion device base comprising at least one adhesive layer for releasably securing said infusion device base with said skin surface; and an introducer needle and a hub, wherein said driver comprises a push button configured to travel substantially perpendicular to said skin surface and rotate said hub into a release position; wherein the infusion device housing is rotatable relative to the infusion device base and wherein: said hub comprises a retention sear.
However, claim 1 of the patent does not recite the limitation “deflect said sear of said hub into a release position” as recited in claim 1 of the application.
Yodfat teaches a device similar to claim 1 of the application and claim 1 of the patent, further including a push button (330) configured to travel substantially perpendicular to said skin surface and deflect said sear of said hub into a release position, specifically when the trigger button (330) is pressed, a cup (521) moves along a slope of a pair of springy latch upper protrusions (524), pushing the springy latch upper protrusions (524) inwards, and releasing them off the two protruding shoulders (510). The springy latch upper protrusions (524) are then pushed through a pair of notches (522), causing the loaded main spring (507) to be released and to be shot downward (paragraph [0106]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Yodfat with the device of claim 1 of the patent in order to allow for automatic insertion (paragraph [0105]).

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 10,434,250 in view of Yodfat (U.S. 2010/0217105).
Regarding claim 1 of the application, claim 1 of the patent recites an infusion device, comprising an inserter that can insert a catheter into a skin surface, comprising: an infusion device housing, comprising a catheter and a driver for inserting said catheter into a skin surface; an infusion device base for rotatably securing said infusion device housing, comprising at least one adhesive layer for releasably securing said infusion device base with said skin surface; and an introducer needle and a hub, wherein said housing comprises a slot and said hub comprises at least one sear holding said hub in a retracted position and wherein said driver comprises: a button configured to rotate said button and said sear of said hub into alignment with said slot for release as the rotatable button is pressed.
However, claim 1 of the patent does not recite the limitation “a push button configured to travel substantially perpendicular to said skin surface and deflect said sear of said hub into a release position" as recited in claim 1 of the application.
Yodfat teaches a device similar to claim 1 of the application and claim 1 of the patent, further including a push button (330) configured to travel substantially perpendicular to said skin surface and deflect said sear of said hub into a release position, specifically when the trigger button (330) is pressed, a cup (521) moves along a slope of a pair of springy latch upper protrusions (524), pushing the springy latch upper protrusions (524) inwards, and releasing them off the two protruding shoulders (510). The springy latch upper protrusions (524) are then pushed through a pair of notches (522), causing the loaded main spring (507) to be released and to be shot downward (paragraph [0106]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Yodfat with the device of claim 1 of the patent in order to allow for automatic insertion (paragraph [0105]).
Regarding claim 4 of the application, claim 1 of the patent recites an infusion device, comprising an inserter that can insert a catheter into a skin surface, comprising: an infusion device housing, comprising a catheter and a driver for inserting said catheter into a skin surface; an infusion device base for rotatably securing said infusion device housing, comprising at least one adhesive layer for releasably securing said infusion device base with said skin surface; and an introducer needle and a hub, wherein said housing comprises a slot and said hub comprises at least one sear holding said hub in a retracted position and wherein said driver comprises: a button configured to rotate said button and said sear of said hub into alignment with said slot for release as the rotatable button is pressed.
However, claim 4 of the patent does not recite the limitation “a push button configured to secure said key of said hub and comprising a keyhole, said push button configured to travel substantially parallel to said skin surface and align said keyhole with said key of said hub in a release position" as recited in claim 4 of the application.
Yodfat teaches a device similar to claim 1 of the application and claim 1 of the patent, further including a push button (330) configured to secure said key of said hub (as shown in Figures 8a) and comprising a keyhole (522), said push button configured to travel substantially parallel to said skin surface and align said keyhole with said key of said hub in a release position (since protrusions 524 is pushed through hole 522 as shown in Figures 8a – 10 and discussed in paragraph [0106]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Yodfat with the device of claim 1 of the patent in order to allow for automatic insertion (paragraph [0105]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 – 6 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or pre-AIA  35 U.S.C. 102(e) as being anticipated by Yodfat (U.S. 2010/0217105).
Regarding claim 1, Yodfat teaches an infusion device (100, Figures 1 – 29b), comprising an inserter (for inserting catheter 110 as shown in Figures 8a and 8b) that can insert a catheter into a skin surface, comprising: 
an infusion device housing (housing of device 100), comprising a catheter (110) and a driver (507) for inserting said catheter into a skin surface as shown in Figures 8a – 10; 
an infusion device base (105) for rotatably securing said infusion device housing, comprising at least one adhesive layer for releasably securing said infusion device base with said skin surface (the patch is adherable to a patient’s skin as discussed in paragraph [0078]);  Examiner notes that the infusion device housing can be coupled and uncoupled to the infusion device base by grabbing the infusion device housing and rotate the infusion device housing around the longitudinal axis of the operator’s arm; 
and an introducer needle (111) and a hub (150), wherein said hub comprises at least one sear (524) holding said hub in a retracted position (paragraph [0101]) 
and wherein said driver comprises: a push button (330) configured to travel substantially perpendicular to said skin surface and deflect said sear of said hub into a release position, specifically when the trigger button (330) is pressed, a cup (521) moves along a slope of a pair of springy latch upper protrusions (524), pushing the springy latch upper protrusions (524) inwards, and releasing them off the two protruding shoulders (510). The springy latch upper protrusions (524) are then pushed through a pair of notches (522), causing the loaded main spring (507) to be released and to be shot downward (paragraph [0106]).
Regarding claim 2, Yodfat teaches a drive spring (507, paragraph [0105]) to drive said introducer needle and said catheter into said skin surface when said sear of said hub is deflected into said release position as discussed in paragraph [0106].
Regarding claim 3 Yodfat teaches that said driver is configured to release from base and retract said introducer needle when rotated (as shown in Figure 10 and discussed in paragraph [0109]).
Regarding claim 4, Yodfat teaches an infusion device (100, Figures 1 – 29b), comprising an inserter (for inserting catheter 110 as shown in Figures 8a and 8b) that can insert a catheter into a skin surface, comprising: 
an infusion device housing (housing of device 100), comprising a catheter (110) and a driver (507) for inserting said catheter into a skin surface as shown in Figures 8a – 10; 
an infusion device base (105) for rotatably securing said infusion device housing, comprising at least one adhesive layer for releasably securing said infusion device base with said skin surface (the patch is adherable to a patient’s skin as discussed in paragraph [0078]);  Examiner notes that the infusion device housing can be coupled and uncoupled to the infusion device base by grabbing the infusion device housing and rotate the infusion device housing around the longitudinal axis of the operator’s arm;  
and an introducer needle (111) and a hub (150), wherein said hub comprises at least one key (524) holding said hub in a retracted position (paragraph [0101]) 
and wherein said driver comprises: a push button (330) configured to secure said key of said hub (as shown in Figures 8a) and comprising a keyhole (522), said push button configured to travel substantially parallel to said skin surface and align said keyhole with said key of said hub in a release position (since protrusions 524 is pushed through hole 522 as shown in Figures 8a – 10 and discussed in paragraph [0106])
Regarding claim 5, Yodfat teaches a drive spring (507, paragraph [0105]) to drive said introducer needle and said catheter into said skin surface when said keyhole and said key of said hub are aligned in said release position (as discussed in paragraph [0106]).
Regarding claim 6, Yodfat teaches that said driver is configured to release from base and retract said introducer needle when rotated (as shown in Figure 10 and discussed in paragraph [0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783    
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783